Citation Nr: 1227945	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  09-02 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than September 8, 2003, for a grant of service connection for PTSD.

3.  Entitlement to special monthly pension based on the need for aid and attendance or housebound status.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Michael J. Celeste, Jr., Attorney 


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to February 1971, including service in the Republic of Vietnam from August 1970 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated October 2007 and April 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The United States Court of Appeals for Veterans Claims (Court) has held that a claim for total disability based on the unemployability of the individual (TDIU) is part of a higher rating when the claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board observes that the record reflects that the Veteran may be unemployable in due to his service-connected disabilities.  Thus, a TDIU is part of the claim for an increased rating for PTSD currently before the Board and must be adjudicated as such.  

The issues of an increased rating for PTSD, entitlement to SMP, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

The Veteran did not submit a claim, either formal or informal, for service connection for PTSD until October 16, 2007.



CONCLUSIONS OF LAW

Entitlement to an effective date prior to October 16, 2007, for the grant of service connection for PTSD, is not warranted.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.1(p), 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's PTSD claim arises from his disagreement with the effective date following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Further, because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).  

The Veteran argues that an earlier effective date of May 16, 2007 is warranted for his PTSD because on that date the Veteran requested his VA physician to document that he was unable to work due to his PTSD.  As such, he maintains that the effective date of service connection should be retroactive to that date of VA treatment.  

The basic facts are not in dispute.  As the RO noted, the Veteran's initial claim for service connection for PTSD was filed with VA on October 16, 2007, and indeed, the Veteran does not contend otherwise.

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

Here, the RO granted service connection and a 50 percent rating effective the date the Veteran's original claim of service connection for PTSD was filed with VA.  An effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Because the Veteran did not file a formal or informal application for service connection prior to October 16, 2007, VA is precluded, as a matter of law, from granting an effective date prior to October 16, 2007, for service connection for PTSD.  As such, this appeal must be denied since the RO has already assigned the earliest possible effective date provided by law.  


ORDER

Entitlement to an effective date prior to October 16, 2007, for service connection for PTSD is denied.

REMAND

The Veteran's Global Assessment of Functioning (GAF) scores have fluctuated between 28 and 55 during the appeal from May 2007 to April 2010.  He has a history of suicidal ideation for which he was hospitalized on several occassions.  He was afforded a VA examination in March 2008 and the examiner stated that he had total occupational and social impairment due to PTSD based on his suicidal ideation with plan, intolerance to sitting in the front seat of an automobile, reports of physiological distress, social isolation, anger outbursts, and sleep impairment.  However, the most recent April 2010 VA treatment report states that the Veteran denied suicidal ideation and his PTSD was found to be very mild.  The Board finds that an examination is necessary in order to determine the current severity of the Veteran's current disability and, as such, he should be afforded a new and contemporaneous examination.  See 38 C.F.R. § 3.159 (c)(4).

The Board finds that the claim must be remanded to afford the Veteran another VA examination to evaluate his current need for special monthly pension based on the need for aid and attendance of another person or by reason of being housebound.  The Veteran was afforded an examination in October 2007 in connection with the claim that was based solely on this PTSD.  Following that examination, the Veteran was granted service connection for diabetes mellitus with diabetic macular edema and premature cataracts, PTSD, coronary artery disease, and peripheral neuropathy of the left lower extremity.  Thus, the Veteran has additional service-connected disabilities since the examination was conducted.  In addition, the examination was conducted almost 5 years ago.  Therefore, a new contemporaneous examination should be obtained to consider the Veteran's current condition.

A TDIU is an element of all appeals of an initial or increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.  Although he was previously denied entitlement to TDIU in a December 2008 rating decision, the record indicates that the Veteran is currently unemployed and is in receipt of disability benefits from the Social Security Administration.  Therefore, entitlement to a TDIU must be addressed in connection with this appeal.  Rice, 22 Vet. App. 447.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit statements describing fully the various symptoms resulting from his service-connected PTSD, and the impact of these symptoms on his ability or inability to work.  Also, advise the Veteran that he may submit statements addressing the current severity of his disabilities and their effect on his ability to leave his home and to care for his basic needs without the aid of others.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.

2.  Make arrangements to obtain any recent VA and private treatment records.  All efforts to obtain these records should be fully documented and a negative response must be provided if records are not available.

3.  After associating all outstanding records with the claims folder, schedule the Veteran for a VA psychiatric examination to determine the current severity of the Veteran's psychiatric disability.  The claims file should be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  Following examination, the examiner should identify all of the Veteran's psychiatric symptoms and assign a Global Assessment of Functioning (GAF) score for his psychiatric disability.

The examiner should then opine as to whether the Veteran's psychiatric disability renders him unable to secure and follow a substantially gainful occupation.  

The examiner must also opine as to whether it is at least as likely as not that the Veteran's service-connected disabilities, either alone or in the aggregate, render him unable to secure and follow a substantially gainful occupation.

In offering these assessments, the examiner should note that this opinion is without regard to the Veteran's age or the impact of any nonservice-connected disabilities on his ability to secure or follow a substantially gainful occupation.  All findings and conclusions should be set forth in a legible report. 

4.  Schedule the Veteran for a VA examination to determine the nature and resulting limitations of his to assess whether he requires aid and attendance or is housebound.  The claims folder must be made available to the examiner.  All indicated tests or studies should be accomplished.  The examiner should address the following:

(a) whether the Veteran requires the regular assistance of another person in activities of daily living, to include consideration of whether the Veteran is able to dress or undress himself, to keep himself ordinarily clean and presentable; to feed himself, or to attend to the wants of nature, and, if so, why;

(b) whether the Veteran requires the assistance of another in protecting himself from the ordinary hazards of daily living, and, if so, why;

(c) whether the Veteran is bedridden, and, if so, why;

(d) whether the Veteran is restricted to his home or the immediate vicinity thereof; and, 

(e) to what extent the above limitations.  

Any opinions expressed by the examiner must be accompanied by a complete rationale. 

5.  Then readjudicate the appeal.  If the decision with respect to the claims remains adverse to the appellant, he should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


